DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
3/15/2022. IDS filed 12/17/2021 and 2/15/2022 have been considered. In Applicant’s amendment, claims 1, 3, 5, 8, 10, 14, 15 and 17 were amended. Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 12 that the amended independent claims are not directed to certain methods of organizing human activity. Examiner respectfully disagrees. The claims are still considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings and display at least one of the calculated value, identified dimensions, the first portion and the second portion which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors. 
Applicant argues on p. 12-15 that the claims integrate the abstract idea into a practical application because they recite an improvement in the field of calculating, analyzing and displaying changes in user ratings and increase processor and memory efficiency. Examiner respectfully disagrees. Paragraph 22 of the applicant’s disclosure highlights the challenges of accurately analyzing changes in NPS. Paragraphs 23-24 identify solutions and implementations regarding the challenges of accurately analyzing changes in NPS. Calculating, analyzing and displaying changes in user ratings merely uses a computer as a tool to perform the abstract idea. Paragraph 25 of applicant’s disclosure states the simplified calculations reduce the amount of processor and memory resource required but a reduction in required processing and memory resources to perform an abstract idea is not an improvement to the function of a computer or to any other technology or technical field. Furthermore, the remainder of applicant’s specification does not provide a detailed explanation of the reduction in processing and memory resources. 
Applicant argues on p. 16 that the claims are eligible for the same reasons as those in Enfish. Examiner respectfully disagrees. What the Federal Circuit found as improvement in the early to mid-1990’s “Enfish” filed patent application, was specific computer operations embodying a self-referential table, by configuring a memory according to a logical table, through what appeared to be, at that time, a four-step algorithm, that created, in a computer memory, a logical table that need not be stored contiguously in the computer memory, the logical table being capable of storing different kinds of records; assigned each row and column an object identification number (OID) that, when stored as data, acting as a pointer to the associated row or column and that can be of variable length between databases; and for each column, stored information about that column in one or more rows, rendered the table self-referential, the appending, to the logical table, of new columns that are available for immediate use being possible through the creation of new column definition records; in one or more cells defined by the intersection of the rows and columns, store and access data, which included structured data, unstructured data, or a pointer to another row. said logical table including: a plurality of logical rows, each said logical row including an object identification number (OID) to identify each said logical row, each said logical row corresponding to a record of information; a plurality of logical columns intersecting said plurality of logical rows to define a plurality of logical cells, each said logical column including an OID to identify each said logical column; and means for indexing data stored in said table (see “Enfish LLC v. Microsoft Corp. ,118 USPQ2d 1684, Page 1688, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327’, Pages 1689-1690), bolstered by the achievement of a myriad of other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. In Enfish, the claims are clearly directed to an improvement in computing functionality (the self-referential table for a computer database) – which is the main focus of their claims. In the present case, calculating, analyzing and displaying changes in user ratings is the main focus and the improvement is directed to an abstract idea for which computers are invoked merely as a tool. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a machine (reciting a “system”). Claims 8-14 are directed toward the statutory category of a process (reciting a “method”). Claims 15-20 directed toward the statutory category of an article of manufacturer (reciting a “computer-program product” with “non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting receiving,[…] , a user request to calculate a value for an amount of change in a parameter associated with user ratings between a first time period and a second time period; retrieving data […] associated with the user ratings, […] including a plurality of data entries, each data entry being associated with a user rating provided by an individual user, and each user entry being associated with a plurality of dimensions […], each dimension having one or more levels; calculating,[…], based on the retrieved data, the value for the amount of change for two or more of the plurality of dimensions; quantifying, […], for the calculated value, a first portion resulting from changes in user population proportions and a second portion resulting from true change in the parameter associated with the user ratings; automatically identifying, […], one or more dimensions from among the plurality of dimensions, the one or more dimensions being dimensions that have a higher amount of change between the first time period and the second period as compared to other dimensions in the plurality of dimensions; providing display data […] to display at least one of the calculated value, the identified one or more dimensions, the first portion and the second portion on a display device, wherein quantifying the first portion includes:4Application No.: 17/085,158Attorney Docket No. 408950-US-NP/170101-673 receiving as an input, for each of the one or more levels of the at least one of the plurality of dimensions, the parameter associated with the user rating at the first time period, a first proportion of user population size at the first time period and a second proportion of user population size at the second time period, calculating for each of the one or more levels of the at least one of the plurality of dimensions, the first portion by taking into account a change in user population size between the first time period and the second time period, and calculating the first portion for the at least one of the plurality of dimensions by taking into account the calculated first portion for each of the one or more levels of the at least one of the plurality of dimensions (Example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor; and a memory in communication with the processor, the memory comprising executable instructions; a data structure; a user interface (UI); a data structure; generating a UI screen; a display device) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Claims 3, 10, and 17 recite the additional element of wherein the UI screen displays a diagram depicting at least one of the total amount of change between the first time period and the second time period, the value of the amount of change for the at least one of the plurality of dimensions, and the second portion. Claim 19 recites the additional element of the display data displays one or more dimensions from the plurality of dimension having larger second portions at a more visible location on the UI screen. However, these additional elements are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)).
	Dependent claims 2-7, 9-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to receive a user request, retrieve data, calculate a value for an amount of change, quantify a first and second portion of the calculated value, identifying dimensions with a higher amount of change and displaying the results of the analysis (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

	
	
	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140136280 A1; WO 2018096400 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624